United States Court of Appeals
                        For the First Circuit


No. 17-2146

                         JAN C. TORRES-PAGÁN,

                         Plaintiff, Appellant,

                                  v.

                       NANCY A. BERRYHILL,
     Acting Commissioner of Social Security Administration,

                         Defendant, Appellee.



                             ERRATA SHEET

          The opinion of this Court issued on August 10, 2018 is
amended as follows:

             On page 6, line 3, "Liliam" should be changed to
"Lilliam."